DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 15/702004 filed on January 03, 2021.

Applicant
2.	Applicant is encouraged to contact the Examiner in hopes of discussing and moving the case forward in light of compact prosecution. 


Applicant’s Arguments
3.	The Applicant’s Arguments have been considered but are not persuasive. 

	On Pg. 10 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “Claim 1-20 were rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Applicant traverses. Claims 1-20 recite significantly more than an abstract idea at least because the recited arrangement improves the functioning of a computer. First, the Specification provides "sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement." See MPEP § 2106.05(a). The disclosure is titled "Optimized Database Queries." See Specification at Title”




On Pg. 11 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states, “Second, Applicant submits that the specific improvements to computing technology described by the Specification are also incorporated into the claim. For example, claim 1 recites "[a] system for optimizing database queries." Claim 1 also recites "receiving a first query comprising a plurality of query expressions" in addition to particular actions performed to optimize the query. Claim 1 further recites "generating optimized query code for the first query."”


Examiner replies that the claims are an abstract idea.  Receiving a query comprising a plurality of query expressions can be seen as a person receiving a piece of a paper with multiple complex queries.

On Pg. 11 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states, “Third, Applicant submits that claim 1 covers a particular solution to a problem in a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. See MPEP § 2105.05(a). For example, Applicant does not merely 

Examiner replies that the claims are an abstract idea. A person can evaluate an expression on a piece of paper.  A value within the expression could evaluate to a null number which would render evaluation of the rest of the equation meaning less. Such as X=0; equation b= X * (13 * (5 + 6) -2 *36 + Z …etc).  It does not matter what the rest of the expression is since the value of X, evaluates to 0, which is seen as null.  Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  


On Pg. 12 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states, “Fourth, Applicant submits that the improvement disclosed and recited by claim 1 is not provided by the judicial exception alone. The Office contends that claim 1 is directed to a "performed with a pencil and paper" grouping of abstract idea. See Office Action at p. 10. Even if the operations recited by claim 1 can be "performed with a pencil and paper," which Applicant does not concede, claim 1 also recites "executing the optimized code at a database management system." Applicant submits that the recited improvements to computer technology is not merely generating an optimized query, but generating the recited "optimized query code" and executing said code at a database management 


Examiner replies that the claims are an abstract idea.  The recited language of the database management system is seen as a person carrying the pen and piece of paper of expressions.


On Pg. 13 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states, “As Applicant explains in the specification, the recited jump instruction is included in response to determining that all four of the conditions above are met. See Specification at FIGS. 3-4. In fact, if one were to generate the recited "optimized query code" with the recited "conditional jump instruction" in a scenario where not all of the above four conditions are true, the optimized code would not necessarily return a correct response to the query. This is why the Office's proposed combination fails. The Office purports to pull the four conditions recited above from three different references. Determining "that a first expression of the first query is permitted to return null" is purportedly pulled from Ahmed. See Office Action at p. 61. Determining "that the first expression returns null if any argument of the first expression is null" is purportedly pulled from Liu. See id. 

Examiner replies that the combination of the cited references does teach the claimed limitations and all three references teach the concept of reaching optimized code.  The Ahmed reference Par. 0024 discloses optimizing query by modifying the sub queries.  Par. 0027 Ahmed discloses optimizing the queries be rewriting the queries. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the query optimization of Liu, to allow queries to be processed more efficiently. The suggestion/motivation to combine is that it would be obvious to try in order to easily process queries based upon Null and Not Null data items (Par. 0005-0010 Liu). Ahmed and Chavan are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the query optimization of Chavan, to allow queries to be processed quicker. The suggestion/motivation to combine is that it would be obvious to try in order to easily process queries based upon runtime behavior (Par. 0001 Chavan).




Examiner replies that the Chavan reference does teach the cited prior art.  The “or” expression was just one example, such as the expression (p1 and p2), these examples 


Claim Rejections - 35 U.S.C. §101 
 
35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 

A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a system, independent claim 8 and 15 recite a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 

 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 1, 8 and 15 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receiving a first query comprising a plurality of query expressions”, “ determining that a first expression of the first query is permitted to return null”, “determining that the first expression returns null if any argument of the first expression is null”, “determining that the first expression is permitted to return null if no arguments of the first expression are null”, “determining that a first child expression of the first expression is permitted to return null;” “and responsive to determining that the first expression is permitted to return null, that the first expression returns null if any argument of the first expression is null, that the first expression is permitted to return null if no arguments of the first expression are null, and that the first child expression is permitted to return null, generating optimized query code for the first query”, “  a first code segment that, when executed by a processor, causes the 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 
 


101 SUMMARY ANALYSIS: 
 
CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 2 recites a system 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 2 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “a first instruction that, when executed by the processor causes the processor to perform operations comprising setting a value of a first expression variable to null; and a second instruction that, when executed by the processor, causes the processor to perform operations comprising setting the value of the first expression variable to the value of the first expression, wherein the at least a portion of the first code segment skipped by the conditional jump instruction comprises the second instruction” are merely insignificant extra-solution activities in 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 
 


101 SUMMARY ANALYSIS: 
 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 3 recites a system 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a 
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 3 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the at least one processor is further programmed to perform operations comprising, before generating the first code segment, determining that a first child expression of the first expression is permitted to return a null value” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 



101 SUMMARY ANALYSIS: 
 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 

 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 4 recites a system 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 

No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 4 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the at least one processor is further programmed to perform operations comprising determining that a second expression of the first query is not permitted to return null, wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression; and a fourth code segment that, when executed by the processor causes the processor to perform operations comprising determining a value of the second expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 



101 SUMMARY ANALYSIS: 
 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 

Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 5 recites a system 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are 
The claim(s) 5 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the at least one processor is further programmed to perform operations comprising: determining that a first child expression of the first expression is permitted to return null; determining that the first child expression is returns null if any argument of the first expression is null, wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the first child expression; and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first sub-child expression of the first child expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 





101 SUMMARY ANALYSIS: 
 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 6 recites a system 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are 
The claim(s) 6 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “determining that the first child expression does not preserve not null, wherein the fourth code segment comprises a second conditional jump instruction; and wherein the second conditional jump instruction, when executed by the processor, causes the processor to perform operations comprising: skipping execution of at least a portion of the third code segment; and returning null for the first expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 7 recites a system 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 7 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, 
Furthermore, the claim recites the additional elements of “determining that a second expression of the first query is permitted to return null; determining that the second expression is returns null if any argument of the second expression is null; and determining that no child expression of the second expression is permitted to return null, wherein the optimized query code comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression; and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the second expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 9 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 9 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “a first instruction that, when executed by the processor causes the processor to perform operations comprising setting a value of a first expression variable to null; and a second instruction that, when 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 






101 SUMMARY ANALYSIS: 
 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 10 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 

 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 10 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “before generating the first code segment, determining that a first child expression of the first expression is permitted to return a null value” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 

No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


 


101 SUMMARY ANALYSIS: 
 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 11 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 11 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “further comprising determining that a second expression of the first query is not permitted to return null, wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression; and a fourth code segment that, when executed by the processor causes the processor to perform operations comprising determining a value of the second expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
101 SUMMARY ANALYSIS: 
 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 12 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 12 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to 
Furthermore, the claim recites the additional elements of “determining that a first child expression of the first expression is permitted to return null; determining that the first child expression is returns null if any argument of the first expression is null, wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the first child expression; and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first sub-child expression of the first child expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 13 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 13 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 14 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 14 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “determining that a second expression of the first query is permitted to return null; determining that the second expression is returns null if any argument of the second expression is null; and determining that no child expression of the second expression is permitted to return null, wherein the optimized query code comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression; and a fourth code segment that, 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 

 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 16 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, 
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 16 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “a first instruction that, when executed by the processor causes the processor to perform operations comprising setting a value of a first expression variable to null; and a second instruction that, when executed by the processor causes the processor to perform operations comprising setting the value of the first expression variable to the value of the first expression, wherein the at least a portion of the first code segment skipped by the conditional jump instruction comprises the second instruction” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 

101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 17 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 

Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 17 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the at least one processor is further programmed to perform operations comprising, before generating the first code segment, determining that a first child expression of the first expression is permitted to return a null value” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 18 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are 
The claim(s) 18 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the at least one processor is further programmed to perform operations comprising determining that a second expression of the first query is not permitted to return null, wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression; and a fourth code segment that, when executed by the processor causes the processor to perform operations comprising determining a value of the second expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 

 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 19 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they 
Furthermore, the claim recites the additional elements of “wherein the at least one processor is further programmed to perform operations comprising: determining that a first child expression of the first expression is permitted to return null; determining that the first child expression is returns null if any argument of the first expression is null, wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the first child expression; and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first sub-child expression of the first child expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  

The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 20 recites a machine readable medium 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 20 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant 
Furthermore, the claim recites the additional elements of “wherein the at least one processor is further programmed to perform operations comprising: determining that a first child expression of the first expression is permitted to return null; determining that the first child expression is returns null if any argument of the first expression is null, wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the first child expression; and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first sub-child expression of the first child expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. U.S. Patent Application Publication No. 2014/0379690 (herein as ‘Ahmed’), and further in view of Liu et al. U.S. Patent Application Publication No. 2008/0065674 (herein as ‘Liu’) and Chavan U.S. Patent Application Publication No. 2011/0055197 (herein as ‘Chavan’).

As to claim 1 Ahmed teaches a system for optimizing database queries, (Par. 0019 Ahmed discloses a query optimizer); the system comprising at least one processor and a machine-readable medium in communication with the at least one processor, (Par. 0088 Ahmed discloses hardware and processor configured to perform wherein the at least one processor is programmed to perform operations comprising: 
receiving a first query comprising a plurality of query expressions (Par. 0026 and Fig.1 Ahmed discloses receiving a query.  The query contains operators which are a type of subquery. The subquery is seen as query expressions);
determining that a first expression of the first query is permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
Ahmed does not teach but Liu teaches determining that the first expression is permitted to return null if no arguments of the first expression are null  (Par. 0022 Liu discloses selecting the Null on Null option for execution provide that the function construct element only from Not Null values that are passed as inputs. Par. 0036 Liu discloses Similarly, the analyzeExpressionIsNotNULL( ) function returns status ISNOTNULL_ALWAYS_FALSE if it determines that the "inputExpr" expression would always evaluate to a NULL value.  The Not Null values that are passed as inputs are seen as no arguments of the first expression are null. The first expression is permitted to return null is seen as the ISNotNULL_ALWAYS_FALSE always evaluating to a NULL value); 
Ahmed and Liu are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the query optimization of Liu, to allow queries to be processed more efficiently. The suggestion/motivation to 
Ahmed does not teach but Chavan teaches determining that the first expression returns null it any argument of the first expression is null, determining that a first child expression of the first expression is permitted to return null (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null. This is achieved with a first expression predicate that returns “null” value and a definitive result can be reached, such as P1 or P2, when the first predicate value is “null” value it does not matter what the second predicate value is.  Example if the query expression is P1 or P2, and P1 returns null then the result of the query will be NULL without evaluating P2);
and responsive to determining that the first expression is permitted to return null, that the first expression returns null if any argument of the first expression is null, that the first expression is permitted to return null if no arguments of the first expression are null, and that the first child expression is permitted to return null generating optimized query code for the first query, the optimized query code comprising (Par. 0025 Chavan discloses query expression optimization includes dynamic optimization of a query execution during the execution of the query);
a first code segment that, when executed by a processor, causes the processor to perform operations comprising determining a value of the first expression (Par. 00043 Chavan discloses evaluating the query until a definitive result is reached.  Evaluating the query is seen as determining a value of the first expression);
and a conditional jump instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached);
that when executed by the processor, causes the processor to perform operations comprising: 
determining that the first one child expression of the first expression returns null (Par. 0026 Chavan discloses predicates can return “unknown” value. The “unknown” value is seen as null. Par. 0043 Chavan discloses evaluating the query with predicates until a definitive result is reached. The definitive result (predicate) is seen as the first expression returns null);
after determining that the first child expression returns null, skipping execution of at least a portion of the first code segment; corresponding to at least a second child expression of the first expression and returning null for the first expression (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result and therefore the unevaluated predicate can be skipped. This is achieved with a first expression predicate that returns “null” value and a definitive result 
Ahmed and Chavan are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the query optimization of Chavan, to allow queries to be processed quicker. The suggestion/motivation to combine is that it would be obvious to try in order to easily process queries based upon runtime behavior (Par. 0001 Chavan).
And executing the optimized query code at a database management system (Par. 0043 Chavan discloses the query reaching a definitive result during the query processing by skipping the predicate and reaching the result.  Skipping the predicate will reduce the processing time.  Reaching the definitive results is seen as executing the optimizing the query code).

As to claim 3 Ahmed in combination with Chavan teaches each and every limitation of claim 1. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising, before generating the first code segment, determining that a first child expression of the first expression is permitted to return a null value (Par. 0011 Ahmed discloses a where clause that contains conditions that nullifies results that do not satisfy conditions. Par. 0032 Ahmed discloses during a relational comparison a null value with any other value always return 

As to claim 4 Ahmed in combination with Chavan teaches each and every limitation of claim 1. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising determining that a second expression of the first query is not permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0030 Ahmed discloses the query evaluates to false when an operator is Null);
wherein the optimized query code further comprises: 
a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression);
and a fourth code segment that, when executed by the processor causes the processor to perform operations comprising determining a value of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A subquery is seen as the first of the second expression).


In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising: 
determining that a first child expression of the first expression is permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
In addition Chavan teaches determining that the first child expression is returns null if any argument of the first expression is null (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null);
Ahmed teaches wherein the optimized query code further comprises: 
a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the first child expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression); 
and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first sub-child expression of the first child expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A subquery is seen as the first of the second expression).

As to claim 6 Ahmed in combination with Chavan teaches each and every limitation of claim 5. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising determining that the first child expression does not preserve not null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values);
wherein the fourth code segment comprises a second conditional jump instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached);
and wherein the second conditional jump instruction, when executed by the processor, causes the processor to perform operations comprising: 
skipping execution of at least a portion of the third code segment; and returning null for the first expression (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. Example if the query 


	As to claim 8 Ahmed teaches a method for optimizing database queries, the method comprising: 
receiving, by a computing device comprising at least one processor, a first query comprising a plurality of query expressions (Par. 0026 and Fig.1 Ahmed discloses receiving a query.  The query contains operators which are a type of subquery. The subquery is seen as query expressions); 
determining, by the computing device, that a first expression of the first query is permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
Ahmed does not teach but Liu teaches determining that the first expression is permitted to return null if no arguments of the first expression are null  (Par. 0022 Liu discloses selecting the Null on Null option for execution provide that the function construct element only from Not Null values that are passed as inputs. Par. 0036 Liu discloses Similarly, the analyzeExpressionIsNotNULL( ) function returns status ISNOTNULL_ALWAYS_FALSE if it determines that the "inputExpr" expression would always evaluate to a NULL value.  The Not Null values that are passed as inputs are seen 
Ahmed and Liu are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the query optimization of Liu, to allow queries to be processed more efficiently. The suggestion/motivation to combine is that it would be obvious to try in order to easily process queries based upon Null and Not Null data items (Par. 0005-0010 Liu).
Ahmed does not teach but Chavan teaches determining, by the computing device, that the first expression returns null it any argument of the first expression is null, determining that a first child expression of the first expression is permitted to return null (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null. This is achieved with a first expression predicate that returns “null” value and a definitive result can be reached, such as P1 and P2, when the first predicate value is “null” value it does not matter what the second predicate value is.  Example if the query expression is P1 or P2, and P1 returns null then the result of the query will be NULL without evaluating P2);
and responsive to determining that the first expression is permitted to return null, that the first expression returns null if any argument of the first expression is null, that the first expression is permitted to return null if no arguments of the first expression are null, and that the first child expression is permitted to return null, generating, by the computing device, optimized query code for the first query, the optimized query code comprising  (Par. 0025 Chavan discloses query expression optimization includes dynamic optimization of a query execution during the execution of the query);
a first code segment that, when executed by a processor, causes the processor to perform operations comprising determining a value of the first expression (Par. 00043 Chavan discloses evaluating the query until a definitive result is reached.  Evaluating the query is seen as determining a value of the first expression);
and a conditional jump instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached);
that when executed by the processor, causes the processor to perform operations comprising: 
determining that the first child expression of the first expression returns null (Par. 0043 Chavan discloses evaluating the query until a definitive result is reached)
after determining that the first child expression of the first expression returns null, skipping execution of at least a portion of the first code segment; corresponding to at least a second child expression of the first expression and returning null for the first expression (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan 
Ahmed and Chavan are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Chavan to include the query optimization of Chavan, to allow queries to be processed quicker. The suggestion/motivation to combine is that it would be obvious to try in order to easily process queries based upon runtime behavior (Par. 0001 Chavan);
And executing the optimized query code at a database management system (Par. 0043 Chavan discloses the query reaching a definitive result during the query processing by skipping the predicate and reaching the result.  Skipping the predicate will reduce the processing time.  Reaching the definitive results is seen as executing the optimizing the query code).



As to claim 10 Ahmed in combination with Chavan teaches each and every limitation of claim 8. 
In addition Ahmed teaches further comprising, before generating the first code segment, determining that a first child expression of the first expression is permitted to return a null value (Par. 0011 Ahmed discloses a where clause that contains conditions that nullifies results that do not satisfy conditions. Par. 0032 Ahmed discloses during a relational comparison a null value with any other value always return FALSE. Always returning FALSE is seen as preserving the null. (Par. 0032 Ahmed discloses generating a predicate for the null values).

As to claim 11 Ahmed in combination with Chavan teaches each and every limitation of claim 8. 
In addition Ahmed teaches further comprising determining that a second expression of the first query is not permitted to return null, wherein the optimized query code further comprises: (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0030 Ahmed discloses the query evaluates to false when an operator is Null);
a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression);
and a fourth code segment that, when executed by the processor causes the processor to perform operations comprising determining a value of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A subquery is seen as the first of the second expression).

As to claim 12 Ahmed in combination with Chavan teaches each and every limitation of claim 8. 
In addition Ahmed teaches further comprising: determining that a first child expression of the first expression is permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
determining that the first child expression returns null it any argument of the first expression is null (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null. This is achieved with a first expression predicate 
Ahmed teaches wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the first child expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression);
and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first sub-child expression of the first child expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A subquery is seen as the first of the second expression).

As to claim 13 Ahmed in combination with Chavan teaches each and every limitation of claim 12. 
In addition Ahmed teaches further comprising determining that the first child expression does not preserve not null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values);
wherein the fourth code segment comprises a second conditional jump instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached);
and wherein the second conditional jump instruction, when executed by the processor, causes the processor to perform operations comprising: skipping execution of at least a portion of the third code segment; and returning null for the first expression  (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. Example if the query expression is P1 and P2, and P1 returns null then the result of the query will be NULL without evaluating P2.).

As to claim 15 Ahmed teaches a machine-readable medium comprising instructions thereon that, when executed by at least one processor (Par. 0088 Ahmed discloses hardware and processor configured to perform the optimization);  cause the processor to perform operations comprising: 
receiving a first query comprising a plurality of query expressions (Par. 0026 and Fig.1 Ahmed discloses receiving a query.  The query contains operators which are a type of subquery. The subquery is seen as query expressions);
determining that a first expression of the first query permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
determining that the first expression is permitted to return null if no arguments of the first expression are null  (Par. 0022 Liu discloses selecting the Null on Null option for execution provide that the function construct element only from Not Null values that are passed as inputs. Par. 0036 Liu discloses Similarly, the analyzeExpressionIsNotNULL( ) function returns status ISNOTNULL_ALWAYS_FALSE if it determines that the "inputExpr" expression would always evaluate to a NULL value.  The Not Null values that are passed as inputs are seen as no arguments of the first expression are null. The first expression is permitted to return null is seen as the ISNotNULL_ALWAYS_FALSE always evaluating to a NULL value); 
Ahmed and Liu are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the query optimization of Liu, to allow queries to be processed more efficiently. The suggestion/motivation to combine is that it would be obvious to try in order to easily process queries based upon Null and Not Null data items (Par. 0005-0010 Liu).
Ahmed does not teach but Chavan teaches determining that the first expression  returns null it any argument of the first expression is null, determining that a first child expression of the first expression is permitted to return null (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a 
Ahmed does not teach but Chavan teaches and responsive to determining that the first expression is permitted to return null, that the first expression returns null if any argument of the first expression is null, that the first expression is permitted to return null if no arguments of the first expression are null, and that the first child expression is permitted to return null, generating optimized query code for the first query, the optimized query code comprising (Par. 0025 Chavan discloses query expression optimization includes dynamic optimization of a query execution during the execution of the query); 
a first code segment that, when executed by a processor, causes the processor to perform operations comprising determining a value of the first expression (Par. 00043 Chavan discloses evaluating the query until a definitive result is reached.  Evaluating the query is seen as determining a value of the first expression);
and a conditional jump instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached);
and wherein the conditional jump instruction, when executed by the processor, causes the processor to perform operations comprising: determining that the first child expression of the first expression returns null (Par. 0043 Chavan discloses evaluating the query until a definitive result is reached);
after determining that at least one child expression of the first expression returns null, skipping execution of at least a portion of the first code segment; corresponding to at least a second child expression of the first expression and returning null for the first expression (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null. This is achieved with a first expression predicate that returns “null” value and a definitive result can be reached, such as P1 or P2, when the first predicate value is “null” value it does not matter what the second predicate value is.  Example if the query expression is P1 or P2, and P1 returns null then the result of the query will be NULL without evaluating P2);
And executing the optimized query code at a database management system (Par. 0043 Chavan discloses the query reaching a definitive result during the query processing by skipping the predicate and reaching the result.  Skipping the predicate will 



As to claim 17 Ahmed in combination with Chavan teaches each and every limitation of claim 15. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising, before generating the first code segment, determining that a first child expression of the first expression is permitted to return a null value (Par. 0011 Ahmed discloses a where clause that contains conditions that nullifies results that do not satisfy conditions. Par. 0032 Ahmed discloses during a relational comparison a null value with any other value always return FALSE. Always returning FALSE is seen as preserving the null. (Par. 0032 Ahmed discloses generating a predicate for the null values).

As to claim 18 Ahmed in combination with Chavan teaches each and every limitation of claim 15. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising determining that a second expression of the first query is not permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0030 Ahmed discloses the query evaluates to false when an operator is Null);
wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression);
 and a fourth code segment that, when executed by the processor causes the processor to perform operations comprising determining a value of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A subquery is seen as the first of the second expression).

As to claim 19 Ahmed in combination with Chavan teaches each and every limitation of claim 15. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising: 
determining that a first child expression of the first expression is permitted to return null (Par. 0011 Ahmed discloses a where clause that contains conditions that nullifies results that do not satisfy conditions. Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
determining that the first child expression returns null it any argument of the first expression is null (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null. This is achieved with a first expression predicate that returns “null” value and a definitive result can be reached, such as P1 or P2, when the first predicate value is “null” value it does not matter what the second predicate value is.  Example if the query expression is P1 or P2, and P1 returns null then the result of the query will be NULL without evaluating P2);
Ahmed teaches wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the first child expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression);
and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first sub-child expression of the first child expression (Par. 0030 Ahmed discloses special 

As to claim 20 Ahmed in combination with Chavan teaches each and every limitation of claim 19. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising determining that the first child expression does not preserve not null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values); 
wherein the fourth code segment comprises a second conditional jump instruction, and wherein the second conditional jump instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached);
when executed by the processor, causes the processor to perform operations comprising: skipping execution of at least a portion of the third code segment; and returning null for the first expression (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. Example if the query expression is P1 and P2, and P1 returns null then the result of the query will be NULL without evaluating P2.).

7.	Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. U.S. Patent Application Publication No. 2014/0379690 (herein as ‘Ahmed’) in combination with Liu et al. U.S. Patent Application Publication No. 2008/0065674 (herein as ‘Liu’), Chavan U.S. Patent Application Publication No. 2011/0055197 (herein .


As to claim 2 Ahmed in combination with Liu and Chavan teaches each and every limitation of claim 1. 
Ahmed in combination with Chavan does not teach but Zane teaches wherein the first code segment comprises: a first instruction that, when executed by the processor causes the processor to perform operations comprising setting a value of a first expression variable to null (Par. 0176 Zane discloses the setting the value fields in a join operation to null);
Ahmed and Zane are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the performance advantages of Zane, to allow code to be portable to different computer programs when producing code in the code generator. The suggestion/motivation to combine is that it would be obvious to try in order to ensure performance advantages when executing code (Par. 0010-0011 Zane).
Zane teaches and a second instruction that, when executed by the processor, causes the processor to perform operations comprising setting the value of the first expression variable to the value of the first expression (Par. 0176 Zane discloses the setting the value fields in a join operation to null.  Setting all the values to null will result in variables being the same as other expressions);
wherein the at least a portion of the first code segment skipped by the conditional jump instruction comprises the second instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. Example if the query expression is P1 and P2, and P1 returns null then the result of the query will be NULL without evaluating P2.).

As to claim 9 Ahmed in combination with Chavan teaches each and every limitation of claim 8.
Ahmed in combination with Chavan does not teach but Zane teaches wherein the first code segment comprises: a first instruction that, when executed by the processor causes the processor to perform operations comprising setting a value of a first expression variable to null (Par. 0176 Zane discloses the setting the value fields in a join operation to null);
and a second instruction that, when executed by the processor causes the processor to perform operations comprising setting the value of the first expression variable to the value of the first expression (Par. 0176 Zane discloses the setting the value fields in a join operation to null.  Setting all the values to null will result in variables being the same as other expressions);
Ahmed and Zane are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the performance advantages of Zane, to allow code to be portable to different computer programs when producing code in the code generator. The suggestion/motivation to combine is that it 
Chavan teaches wherein the at least a portion of the first code segment skipped by the conditional jump instruction comprises the second instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. Example if the query expression is P1 and P2, and P1 returns null then the result of the query will be NULL without evaluating P2.);


As to claim 16 Ahmed in combination with Chavan teaches each and every limitation of claim 15.
Ahmed in combination with Chavan does not teach but Zane teaches wherein the first code segment comprises: a first instruction that, when executed by the processor causes the processor to perform operations comprising setting a value of a first expression variable to null (Par. 0176 Zane discloses the setting the value fields in a join operation to null);
and a second instruction that, when executed by the processor causes the processor to perform operations comprising setting the value of the first expression variable to the value of the first expression (Par. 0176 Zane discloses the setting the value fields in a join operation to null.  Setting all the values to null will result in variables being the same as other expressions);
Chavan teaches wherein the at least a portion of the first code segment skipped by the conditional jump instruction comprises the second instruction (Par. .


8.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. U.S. Patent Application Publication No. 2014/0379690 (herein as ‘Ahmed’), in combination with Chavan U.S. Patent Application Publication No. 2011/0055197 (herein as ‘Chavan’), Liu et al. U.S. Patent Application Publication No. 2008/0065674 (herein as ‘Liu’) and Gondi U.S. Patent No. 10,459,822 (herein as ‘Gondi’).


As to claim 7 Ahmed in combination with Chavan teaches each and every limitation of claim 1. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising: determining that a second expression of the first query is permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
determining that the second expression is null preserving (Par. 0032 Ahmed discloses during a relational comparison a null value with any other value always return FALSE. Always returning FALSE is seen as preserving the null); 
and determining that no child expression of the second expression returns null it any argument of the first expression is null (Col. 6 Lines 27-31 Gondi discloses that for query items within the query that are not found the system returns a null results.  The items within the query are seen as the arguments.  Returning a null result is seen as returning null for any argument);
Ahmed and Gondi are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the analysis of code of Gondi, to redo the analysis when the code is updated. The suggestion/motivation to combine is that it would be obvious to try to reduce the number of false positives when a portion of the code is not accessible (Col. 1 Lines 40-49 Gondi).
Ahmed teaches wherein the optimized query code comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression); 
and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values 


As to claim 14 Ahmed in combination with Chavan teaches each and every limitation of claim 8. 
In addition Ahmed teaches further comprising: determining that a second expression of the first query is permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
Ahmed does not teach but Gondi teaches determining that the second expression returns null it any argument of the first expression is null (Col. 6 Lines 27-31 Gondi discloses that for query items within the query that are not found the system returns a null results.  The items within the query are seen as the arguments.  Returning a null result is seen as returning null for any argument);
Ahmed and Gondi are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the analysis of code of Gondi, to redo the analysis when the code is updated. The suggestion/motivation to combine is that it would be obvious to try to reduce the number of false positives when a portion of the code is not accessible (Col. 1 Lines 40-49 Gondi).
and determining that no child expression of the second expression is permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
wherein the optimized query code comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression);
and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A subquery is seen as the first of the second expression).






Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cotner et al. U.S. Patent Application Publication No. 2008/0270368 (herein as ‘Cotner’). Cotner discloses an apparatus, system, and method are disclosed for efficiently supporting generic SQL data manipulation statements. The method includes determining whether an SQL statement includes extended indicator parameters such as DEFAULT and UNASSIGNED indicators. The method further includes delaying an authorization check for an operation for an SQL statement using extended indicators, and bypassing an SQL exception where an otherwise unauthorized operation involves an UNASSIGNED variable. The method further includes bypassing a database operation such as a referential integrity check where a data change would induce the database operation, but the data change involves an UNASSIGNED variable. The method further includes modifying the SQL statement when the SQL statement involves an UNASSIGNED variable in a predicate clause, allowing the SQL statement to properly execute. In addition Par. 0058 Cotner discloses a variable is treated as Null and the variable related to the Null variable are ignored.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/J.A.M/  February 03, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159